Citation Nr: 0516569	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  04-05 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1978 to June 1981.  
This appeal comes to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA), 
Cleveland, Ohio, Regional Office (RO), prepared in July 2003 
and issued in August 2003, which denied service connection 
for PTSD.  The veteran timely disagreed with that denial.  
After the RO issued a December 2003 statement of the case 
(SOC), the veteran's timely substantive appeal was received 
in January 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's father stated, in a letter submitted through 
the veteran's representative in January 2004, that the 
veteran was unable to attend the scheduled VA examination 
because he had been incarcerated.  The veteran's father also 
stated that the veteran was being treated for PTSD by VA.  In 
April 2004, the veteran provided authorization for release of 
his records from a correctional institution in Ohio.  In June 
2004, the veteran submitted another authorization for release 
of his records from that institution.  The veteran and his 
father have identified additional information which may be 
relevant to the veteran's claim.  The claim must be Remanded 
so that the identified relevant evidence may be obtained.  In 
addition, the veteran should be afforded another opportunity 
to appear for VA examination, given the statement that the 
veteran was incarcerated and the veteran's authorization for 
release of records from a correctional facility, if either 
the veteran's diagnosis or etiology of a psychiatric disorder 
remains unestablished following attempts to obtain additional 
evidence.

Any additional actions which are required as a result of 
changes in interpretation of the Veterans Claims Assistance 
Act of 2000 or in case law which may be issued after the date 
of this Board decision should be undertaken as required on 
Remand.  See Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Advise the veteran that it is his 
responsibility to identify any evidence 
relevant to his claim, of any type, he 
wants VA to attempt to obtain.  
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  In any event, the veteran 
should be specifically asked to provide 
any evidence in his possession or to 
identify any evidence that might be 
obtained that might substantiate his 
claim on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be afforded an 
opportunity to identify any VA facilities 
at which he has been treated.  Even if 
the veteran does not identify current VA 
treatment records, an attempt should be 
made to determine whether he has received 
VA treatment since he submitted his claim 
for service connection for PTSD in 
December 2002, and documentation of the 
results of the search for VA records 
should be associated with the claims 
file.  

3.  The correctional facility clinical 
records identified by the veteran should 
be sought.  The veteran should also be 
afforded the opportunity to identify any 
other clinical or nonclinical records 
that might be relevant to his claim.  

4.  If, after reviewing the obtained 
records, it appears that the veteran's 
claim for service connection for PTSD has 
not been substantiated, either because 
the medical 


evidence does not establish a definite 
diagnosis of PTSD or because the medical 
evidence does not establish the etiology 
of the veteran's PTSD, the veteran should 
be afforded VA examination, and medical 
evidence and opinion as to the 
unestablished facts necessary to the 
veteran's claim should be requested.  

The veteran is hereby notified that, if a 
VA examination is scheduled, it is his 
responsibility to report for any 
scheduled VA examination(s) and to 
cooperate in the development of his 
claim.  The consequences for failure to 
report for VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  If the 
veteran does not report for the scheduled 
examination(s), documentation should be 
associated with the claims file showing 
that notice of the examination(s) was 
sent to the veteran's last known address, 
and the date on which the notice of 
examination was provided to the veteran 
should be documented.  If any notice 
afforded the veteran is returned as 
undeliverable, the claims file should so 
reflect.  

5.  After the above actions have been 
completed, the claims file should be 
reviewed to determine whether any other 
development is necessary.  After any 
necessary actions have been completed, 
the claim should be readjudicated.  If 
the decision with respect to the claim on 
appeal remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

